DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Correspondence is Amendment(s)/REMARKS, filed on 03/17/2022.
Claims 3 & 5 are cancelled.
Claims 1, 2, 4 & 6—15 are pending.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been fully considered and are persuasive.  The 35 USC 103(a) rejection has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4 & 6—15 are allowed.
	The dependent claims indicated as allowable matters have been included in the amendments filed. /Reasons for allowable subject matter can be found in previous office action/

Contact Information
Mon.—Fri.: 8:00 AM to 5:00 PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARE F TABOR/Primary Examiner, Art Unit 2434